DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 42-69 are pending in the application.  Claims 1-41 are cancelled.
Priority
	This application is a U.S. National Stage entry of PCT/US18/32062, filed 05/10/2018, and claims priority benefit of U.S. Provisional Patent Application No. 62/504732, filed 05/11/2017.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied and constitute the complete set presently being applied to the instant application.
Claim Objections
Claims 57 and 65-69 are objected to because of the following informalities:  certain of the structural formulas recited in amended claims 57, 65, 66 and 69, for example, the following formula (at p. 28) 
    PNG
    media_image1.png
    110
    216
    media_image1.png
    Greyscale
are unreadable. Appropriate correction is required.
Claims 50, 51 and 58 are objected to as dependent upon, or ultimately dependent upon, a rejected base claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 42 and 46 are rejected under 35 U.S.C. 102(a)(1) as anticipated by the compounds 
The compounds meet the limitations of the cited claims, where X is O or X is C(R7)2 (where R7 is H), R2 is H, R3 is substituted C1 alkyl or R3 is substituted C5 heterocyclic, R4 is H, Y is substituted aryl, Y’ is a bond, R5 is H, Z is S and R1 is substituted phenyl.
See MPEP 2128: ELECTRONIC PUBLICATIONS AS PRIOR ART Status as a "Printed Publication".  An electronic publication, including an on-line database or Internet publication, is considered to be a “printed publication” within the meaning of 35 U.S.C. 102(a) and (b) provided the publication was accessible to persons concerned with the art to which the document relates. See In re Wyer, 655 F.2d 221, 227, 210 USPQ 790, 795 (CCPA 1981). Since this date represents the date that the compound entered the CAPlus database on STN, this represents the date that the compound was made accessible to the public.
The aforementioned compound anticipates the instantly claimed compounds: It is further noted that for the purposes of determining if a reference is a “printed publication” for the purposes of 102(b), MPEP 2128 states the following:

    PNG
    media_image2.png
    124
    600
    media_image2.png
    Greyscale

where “prior art disclosures…on an on-line database are considered to be publicly available as of  the date the item was publicly posted.”  Since each of the database entries above lists the date that the compounds were entered into the on-line database, the compounds were made publicly available as of that date in the citation, and the cited claims are anticipated.  

    PNG
    media_image3.png
    750
    424
    media_image3.png
    Greyscale

Allowable Subject Matter
Claims 43-45, 47-49, 52-56 and 59-64 are allowed.
Response to Arguments
Applicant’s arguments with respect to claim(s) 42 and 46 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070.  The examiner can normally be reached on 6:30-3:30 Pacific Time M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JOHN M MAURO/Primary Examiner, Art Unit 1625